Citation Nr: 0103619	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date for a 50 percent 
disability evaluation for major depressive disorder prior to 
December 4, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating determination of 
the Portland Department of Veterans Affairs (VA) Regional 
Office (RO).  



FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected major depressive disorder was received on 
December 4, 1998.

2.  The medical findings of record reflect that an 
ascertainable increase in the veteran's major depressive 
disorder occurred within the one-year period prior to receipt 
of the claim, specifically, August 11, 1998, when the 
appellant was seen for increasing symptoms of his major 
depressive disorder.  


CONCLUSION OF LAW

An effective date of August 11, 1998, for the award of a 50 
percent evaluation for major depressive disorder is 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. 
§§ 3.400, 4.130, Diagnostic Code 9434 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also, in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date; otherwise, it is 
the date of receipt of claim. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

38 U.S.C.A. § 5110(b)(2) "provides an exception to the 
general rule in section 5110(a) - which, '[u]nless 
specifically provided otherwise in this chapter,' precludes 
the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increase to the next disability level is ascertainable and if 
a claim is received within one year thereafter."  Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") and VA's General Counsel 
have interpreted the provisions of 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 as meaning that if the increase occurred 
within one year prior to the claim, the increase is effective 
as of the date the increase was "factually ascertainable."  
If the increase occurred more than one year prior to the 
claim, the increase is effective the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).

A "claim" is defined in VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).

A report of examination or hospitalization can constitute an 
informal claim for as increased rating.  38 C.F.R. § 3.157 
(2000).  For private treatment records, the date of receipt 
of those records will be accepted as the date of claim.  38 
C.F.R. § 3.157(b)(2).

Disability evaluations are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2000).

In a July 1999 rating determination, the RO increased the 
veteran's disability evaluation for his service-connected 
major depressive disorder from 10 to 50 percent, with an 
effective date of December 4, 1998, the date of receipt of 
the veteran's request for an increased evaluation.  

A 10 percent disability evaluation is to be assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2000).

In this case, the August 1991 decision denying an increased 
evaluation was final.  38 U.S.C.A § 7105 (West 1991).  
Accordingly, the next correspondence received by the RO, in 
which the veteran claimed entitlement to a compensable 
evaluation, represents a claim for an increase.  Clearly, a 
review of the claims file does not indicate receipt of any 
correspondence after the August 1991 decision and prior to 
December 4, 1998, which could be considered a claim for an 
increase.

A review of the record demonstrates that the RO granted 
service connection for an anxiety reaction neurosis in 
September 1975, and assigned a 10 percent disability 
evaluation with an effective date of April 19, 1975.  
Following a March 1981 VA examination, wherein the veteran's 
anxiety neurosis was found to be no more than mild, the RO, 
in a March 1981 rating determination, decreased the veteran's 
disability evaluation from 10 percent to noncompensable.  

Following a May 1989 VA examination, the RO, in a July 1989 
rating determination, increased the veteran's disability 
evaluation from noncompensable to 10 percent.  At the time of 
a July 1991 VA examination, the veteran's major depression 
was reported in stable condition.  An August 1991 rating 
determination continued the 10 percent disability evaluation.  
The veteran was notified of this decision later that month 
and did not appeal.  Thus, the decision became final.  

In December 1998, the veteran, by way of telephone, requested 
an increase for his service-connected major depressive 
disorder.  

In March 1999, numerous treatment records were received from 
South Tabor Family Physicians.  These treatment records 
reveal that the veteran was seen in September 1996 with 
recurrent symptoms of depression, which included sleep 
disturbance, emotional lability with some difficulty 
concentrating, and decreasing self esteem.  The examiner 
noted that the veteran's depressive disorder appeared 
cyclophemic and returning.  At the time of a May 1997 visit, 
the veteran's depression was reported as very stable.  In a 
February 1998 outpatient treatment record, it was noted that 
the veteran's depressive disorder had been controlled for 
many months.  It was also reported that the veteran's anger 
was under much improved control.  

At the time of a May 1998 visit, the veteran was noted to 
have good control of his anger.  He continued to develop 
coping skills and his depressive disorder seemed to be 
improving.  At the time of an August 11, 1998, visit, the 
veteran reported that he had not been sleeping well for the 
past three or four days.  He indicated that he was having 
some conflicts with co-workers.  The veteran was noted to be 
mildly anxious.  His insight and judgment were reported as 
fair.  There were no delusions or hallucinations present.  At 
the time of a September 1, 1998, follow-up visit, the veteran 
again reported having problems with his co-workers and 
difficulty sleeping at night.  The examiner noted that the 
veteran had ongoing insomnia, mild anxiety, and ongoing 
interpersonal conflict.  

In March 1999, treatment records relating to the veteran were 
also received from W. M., Ph.D.  In a September 1998 intake 
report, it was noted that the veteran had major depression 
and acute anxiety, both of which were recurrent in nature.  A 
Global Assessment of Functioning Scale (GAF) score of 50 was 
reported at that time.  At the time of a September 28, 1998, 
follow-up visit, the veteran reported feeling restless, 
distressed, and more depressed.  It was Dr. M's assessment 
that the veteran's anxiousness and depression were worsening.  

Additional treatment records relating to the veteran were 
also received from G. R., M.D., in March 1999.  In an October 
1998 psychiatric evaluation, the veteran reported that he had 
had continuously depressed feelings with irritability and 
tiredness over the last few months.  Dr. R. diagnosed the 
veteran as having major depression of moderate severity .  He 
assigned a GAF score of 55 at that time.  

In May 1999, treatment records were also received from B. D., 
M.D, a physician at South Tabor.  Outpatient treatment 
records received from Dr. D. demonstrate that the veteran was 
seen in April 1991 with difficulty sleeping.  The veteran was 
noted to have good insight and his affect and mood were 
fairly normal.  At the time of a March 1992 visit, the 
veteran was noted to be doing extremely well.  His insight 
was excellent and his affect and mood were appropriate.  In 
October 1992, the veteran was reported as doing very well.  
He had good growth and communication in his marriage and good 
spiritual and emotional growth.  

At the time of a January 1994 visit, the veteran was noted to 
be doing well.  He was in no acute distress and his mood and 
affect were appropriate.  It was Dr. B's impression that the 
veteran's depressive disorder with sleep disturbance was well 
controlled.  At the time of a March 1996 visit, the veteran's 
depressive disorder and difficulty with anger management were 
noted to be under good control.  In July 1996, the veteran's 
depressive disorder was found to be under excellent control 
without medication.  Additional treatment records received 
from Dr. D. are duplicative of evidence received from South 
Tabor Family Physicians, which have been discussed above.  

At the time of his May 1999 VA psychiatric examination, the 
veteran reported that he had missed over 11 weeks of work 
during the past three years as a result of depression.  The 
veteran stated that he had horrendous sleep problems.  He 
also noted that he would become depressed and suicidal if he 
did not take his medication.  The veteran indicated that he 
was "really depressed" in December 1998 and that he felt 
like a "walking zombie."  The examiner noted that the 
veteran had had his last major depressive episode in December 
1998.  A diagnosis of chronic, recurrent, moderate and severe 
major depressive disorder, in partial remission, was rendered 
at that time.  A GAF score of 51 was reported, which the 
examiner indicated showed moderate symptoms of depression.  


Analysis

In this case, the appellant's claim seeking an increased 
disability rating for his depressive disorder was received by 
the RO on December 4, 1998.  The only evidence dated between 
the final rating decision in August 1991, and the December 
1998 claim consists of the private medical records.  The 
private medical records could not serve as the basis for 
finding an earlier claim for increase.  These records, 
although dated prior to December 1998, were received 
subsequent to that date.  Under the provisions of 38 C.F.R. 
§ 3.157(b)(2) the date of a claim based on private medical 
records is the date those records are received.

The veteran alleges that the increase to 50 percent for this 
disability occurred prior to the dated of his December 4, 
1998 claim.  Pursuant to the holdings in Harper, supra, and 
VAOPGCPREC 12-98 cited above, the appellant can only 
establish an effective date earlier than what the RO has 
presently assigned, December 4, 1998, if the evidence 
supports a finding that an ascertainable increase in his 
disability occurred within the one year period prior to 
receipt of this current claim.  

The Board finds that the medical evidence shows an increase 
in his disability occurring prior to receipt of his December 
1998 claim, specifically, on August 11, 1998, when the 
veteran reported not being able to sleep well and having 
conflicts with his co-workers.  In the opinion of the Board, 
these findings, when read together with subsequent treatment 
notes reflect an ascertainable increase to a 50 percent 
disability level under Diagnostic Code 9434.  Hazan, supra.

Treatment records received prior to this time do not 
demonstrate the required increase in severity.  For example, 
at the time of a February 1998 visit, the veteran's 
depressive disorder was noted to have been controlled for 
many months.  Moreover, at the time of a May 1998 visit, the 
veteran was found to have good control of his anger and his 
depressive disorder was noted to be improving.  While the 
veteran reported that he had had severe bouts of depression 
for the past three years at the time of his May 1999 VA 
psychiatric examination, the medical evidence of record does 
not support his contention.  Further, if his statement was 
accepted at face value, an increase in disability would have 
first been ascertainable more than one year prior to his 
claim, and the effective date would be the date of the claim-
-December 4, 1998.  Similarly, it could be argued that the 
September 1996 treatment record showed an increase in 
disability, and that this date should be chosen as the date 
on which an increase in disability was first ascertainable.  
However, such a finding would not serve the veteran's claim 
for an earlier effective date, since September 1996 is more 
than one year prior to the date of claim.  In any event the 
findings in September 1996, appear to have been acute, 
inasmuch as the subsequent treatment records showed that the 
veteran's symptoms were under good control.

An ascertainable increase in the veteran's service-connected 
depressive disorder is not shown earlier than August 11, 
1998, as there is no medical evidence showing an increase 
within the remainder of the one-year period prior to receipt 
of the December 1998 claim.  The May 1997, February 1998, and 
May 1998 records show that his psychiatric disability was 
under good control and stable.  A change in his disability 
was first reported on August 11, 1998.

Accordingly, an effective date of August 11, 1998, for the 
award of the 50 percent rating for the depressive disorder 
pursuant to 38 C.F.R. § 3.400(o)(2) is granted.  


ORDER

Entitlement to an effective date of August 11, 1998, but no 
earlier, for the award of increased disability compensation 
for the veteran's service-connected major depressive disorder 
from 10 to 50 percent disabling is granted, subject to the 
law and regulations governing the payment of compensation 
benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

